Citation Nr: 1137340	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-05 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an effective date earlier than September 29, 2006, for grant of service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from April 1971 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted the appellant's claim for service connection for pes planus with an evaluation of 10 percent effective September 29, 2006.

This case was previously before the Board in November 2010.  The Board noted that the appellant had also raised a claim that there was clear and unmistakable error (CUE) in an April 1977 rating decision which denied service connection for pes planus.  The Board found that this issue had not been adjudicated and was not for appellate consideration at that time, but that it was inextricably intertwined with the issue on appeal of entitlement to an effective date earlier than September 29, 2006, for the grant of service connection for pes planus.  The Board noted that its appellate consideration of the earlier effective date issue must be deferred until after adjudication of the CUE issue by the RO.  As a result, the Board remanded the CUE issue to the RO for additional development.  The claim was again before the Board in February 2011 and May 2011, at which time the matter was again remanded for adjudication of the CUE issue.

In a July 2011 rating decision, the RO found that there was no CUE in the July 2011 rating decision.  The appellant was notified of the rating decision in a July 2011 letter, and informed that he had one year from the date of the letter to appeal the decision.  In the November 2010 and February 2011 remands, the Board requested that the RO include consideration of the effect of the Board's September 1977 rating decision in subsuming the April 1977 rating decision.  The RO addressed this issue in a March 2011 supplemental statement of the case.  Thus, the Board finds that there has been substantial compliance with the Board's remand orders and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that there is no evidence in the claims file that the appellant has filed a notice of disagreement with the July 2011 rating decision denying his claim for CUE in the April 1977 rating decision.  Thus, the Board does not have jurisdiction to consider the issue.

In June 2010, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The appellant filed a claim of entitlement to service connection for a foot disability in December 1976, which was denied in an April 1977 rating decision; the appellant appealed the decision and in a September 1977 decision, the Board denied service connection for disabilities of the feet and ankles.

2.  The appellant's claims to reopen the claim for service connection for bilateral pes planus were denied by the RO in December 1993 and May 2003 rating decisions.  The appellant did not appeal the decisions and they became final.

3.  The appellant filed a claim to reopen his claim for service connection for bilateral pes planus on September 29, 2006; service connection has been established from this date.

4.  No document received subsequent to the May 2003 rating decision (the last prior final denial), and prior to September 29, 2006, may be construed as an informal claim to reopen the claim of entitlement to service connection for bilateral pes planus.



CONCLUSIONS OF LAW

1.  The September 1977 Board decision, and December 1993 and May 2003 rating decisions, are final.  38 U.S.C.A. § 7104(b), 7105(c) (West 2002).

2.  The criteria for an effective date prior to September 29, 2006, for the award of service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 5101, 5110, 5107(b) (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155, 3.157, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.

A February 2007 VA letter satisfied the notice requirements of the VCAA with respect to the claim to reopen a claim for service connection for pes planus, to include notice of the criteria for consideration in the assignment of an effective date in the event of award of the benefit sought.  The rating decision on appeal granted service connection for pes planus.  The Veteran's appeal of the effective date assigned for the award of service connection for pes planus is a downstream issue, and additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2010); see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal as to the effective date assigned for the pes planus triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).  

A December 2008 statement of the case (issued in January 2009), under the heading "Pertinent Laws; Regulations; Ratings Schedule Provisions," set forth the relevant laws and regulations applicable in adjudicating the issue on appeal.  The Board also observes that the appellant was issued a letter dated January 9, 2009 pertaining to her claim for an earlier effective date.  The Veteran was thus informed of what was necessary to substantiat the issue on appeal.  In any event, the outcome of this claim depends exclusively on documents which are already contained in the appellant's claims file.  The Court has held that a Veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide VCAA notice of the laws and regulations governing effective dates if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  Accordingly, no notice is required.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001).

Duty to Assist

With regard to the duty to assist, the claims file contains the appellant's service treatment records, private treatment records and VA treatment records.  Additionally, the claims file contains the appellant's lay statements in support of his claim.  The Board has carefully reviewed his statements and concludes that there has been no identification of further available evidence not already of record.  Additionally, as noted above, the outcome of this claim depends exclusively on documents which are already contained in the appellant's claims file.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

II.  Legal Criteria

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance or a claim for increase will be (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  With respect to claims of entitlement to service connection, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation.  See 38 C.F.R. § 3.400(b)(2).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) (West 2002); 38 C.F.R. § 3.1(p) (2009).

In making this determination, the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r) (2010).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought. 38 C.F.R. § 3.155 (2010).

Under 38 C.F.R. § 3.157, a report of examination or hospitalization by VA will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1) (2010).

Under 38 C.F.R. § 3.105(a), previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be reversed or amended.  A decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105.

III.  Analysis

The appellant seeks an earlier effective date for the grant of service connection for bilateral pes planus.  The appellant initially filed a claim for entitlement to service connection for a foot disability in December 1976.  The claim was denied by the RO in an April 1977 rating decision.  The appellant appealed the April 1977 rating decision to the Board.  In a September 1977 decision, the Board denied service connection for disabilities of the feet and ankles.  The September 1977 Board decision is final.  38 U.S.C.A. § 7104 (West 2002).  The Board notes that when the Board affirms a decision of the RO, the RO determination is subsumed by the final appellate decision.  See 38 C.F.R. § 20.1104; Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998); Chisem v. Gober, 10 Vet. App. 526, 528 (1977).  The final decision is accepted as correct in the absence of obvious error or clear and unmistakable error, and the claim may not thereafter be reopened and allowed unless new and material evidence has been presented.  38 U.S.C.A. §§ 5108, 7104(b).

The appellant filed a claim to reopen the claim for service connection for bilateral pes planus in September 1993.  A December 1993 rating decision denied the appellant's request to reopen the claim.  Notice of the December 1993 rating decision, and the Veteran's appellate rights, were issued later that same month.  There is no indication the appellant filed a notice of disagreement within one year of issuance of notice of the rating decision nor has the appellant claimed that he filed a notice of disagreement.  Thus, the rating decision became final.  38 U.S.C.A. § 7105(c).

In March 2003, the appellant filed another claim to reopen the claim for service connection for pes planus, which was denied in a May 2003 rating decision.  There is no indication the appellant filed a notice of disagreement within one year of the June 2003 issuance of notice of the rating decision, nor has the appellant claimed that he filed a notice of disagreement.  Thus, the rating decision became final.  38 U.S.C.A. § 7105(c).

On September 29, 2006, VA received the appellant's claim to reopen the claim for entitlement to service connection for pes planus.  A June 2007 rating decision denied the claim.  However, after receiving new medical evidence, the RO granted the appellant's claim for entitlement to service connection for bilateral pes planus in a November 2007 rating decision.  The rating decision granted an evaluation of 10 percent effective September 29, 2006, the date of receipt of the appellant's claim to reopen.

The effective date for an award of benefits based upon new and material evidence is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  As noted above, the appellant's claim to reopen his claim for service connection for bilateral pes planus was most recently denied in the May 2003 rating decision.  A June 2003 letter notifying him of the May 2003 rating decision specifically informed the appellant that he had one year from the date of the letter to appeal the decision and provided information regarding his appellate rights.  However, the appellant did not file a notice of disagreement with the May 2003 rating decision.  Thus, the May 2003 rating decision became final.  38 U.S.C.A. § 7105(c).  Following the unappealed/final denial of the appellant's claim to reopen his claim for service connection for bilateral pes planus by the RO in the May 2003 rating decision, the effective date for the grant of service connection, based on a claim to reopen, can be no earlier than the date of receipt of the claim to reopen.  No evidence was added to the claims file following the May 2003 rating decision until the appellant's claim to reopen, which was received by VA on September 29, 2006.

The appellant's only argument in support of his claim for an effective date earlier than September 29, 2006, for the grant of service connection for bilateral pes planus, is that there was CUE in the April 1977 rating decision.  (See July 2010 Video Conference Hearing Transcript (Tr.) at p. 5, 9)  The appellant also raised the issue of CUE in his December 2007 notice of disagreement with the effective date of the grant of service connection for pes planus, and in a statement dated in January 2010.  In the December 2007 notice of disagreement, the appellant noted that he first filed a claim for service connection for a foot condition/pes planus shortly after discharge from service in December 1976.  As noted above, the RO denied the appellant's claim that there was CUE in the April 1977 rating decision in the July 2011 rating decision.  There is no evidence in the claims file that the appellant has appealed this decision and the issue is not currently before the Board.  Moreover, the September 1977 Board decision subsumed the April 1977 rating decision.  See Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998).  The appellant has not asserted that there was CUE in the September 1977 Board decision.  Thus, the decision is final and accepted as correct.  38 U.S.C.A. §§ 5108, 7104(b).

The controlling laws and regulations state that the effective date for an award of benefits based upon new and material evidence is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  Following the May 2003 rating decision and prior to September 29, 2006, there is no document or communication in the claims file which indicates an intent to pursue a claim to reopen the claim of entitlement to service connection for bilateral pes planus.  The controlling legal criteria preclude assignment of an earlier effective date for the grant of service connection for bilateral pes planus.  38 U.S.C.A. §§ 5109A, 5110, 7105; 38 C.F.R. §§ 3.105, 3.400.  Consequently, the Board finds that the preponderance of the evidence is against entitlement to an effective date earlier than September 29, 2006, for an award of service connection for bilateral pes planus.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an effective date earlier than September 29, 2006, for grant of service connection for bilateral pes planus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


